


INVESTMENT AGREEMENT




This INVESTMENT AGREEMENT (the “Agreement”), dated as of July 18, 2016 (the
“Execution Date”), is entered into by and between Oroplata Resources, Inc. (the
“Company”), a Nevada corporation, with its principal executive offices at 11209
Brockway Road, Suite 302, Truckee, CA 96161, and Tangiers Investment Group, LLC
(the “Investor”), a Delaware limited liability company, with its principal
executive offices at 2251 San Diego Ave. Suite B150, San Diego, CA 92110.




RECITALS:




WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Five Million Dollars
($5,000,000) (the “Commitment Amount”) to purchase the Company’s common stock,
par value of $.001 per share (the “Common Stock”);




WHEREAS, such investments will be made in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “1933 Act”), Rule 506 of Regulation D promulgated by the
SEC under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to any or all of
the investments in Common Stock to be made hereunder; and




WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act, and the rules and regulations
promulgated thereunder, and applicable state securities laws.




NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:




SECTION I.

DEFINITIONS




For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.




“1933 Act” shall have the meaning set forth in the recitals.




“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.




“Affiliate” shall mean any individual or entity that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with another individual or entity as such terms are used in and
construed under Rule 405 under the 1933 Act.




“Agreement” shall have the meaning set forth in the preamble.




“Articles of Incorporation” shall have the meaning set forth in Section 4.3.




“By-laws” shall have the meaning set forth in Section 4.3.




“Certificate” shall have the meaning set forth in Section 2.5.




“Closing” shall have the meaning set forth in Section 2.5.




“Closing Date” shall have the meaning set forth in Section 2.5.




“Commitment Fee Note” shall have the meaning set forth in Section 10.17




“Commitment Amount” shall have the meaning set forth in the recitals.




“Common Stock” shall have the meaning set forth in the recitals.





--------------------------------------------------------------------------------

- 2 -







“Company” shall have the meaning set forth in the preamble.




“DTC” shall have the meaning set forth in Section 2.5.




“DWAC” shall mean Deposit and Withdrawal at Custodian service provided by the
Depository Trust Company.




“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.




“Environmental Laws” shall have the meaning set forth in Section 4.13.




“Execution Date” shall have the meaning set forth in the preamble.




“FAST” shall have the meaning set forth in Section 2.5.




“Investor” shall have the meaning set forth in the preamble.




“Material Adverse Effect” shall have the meaning set forth in Section 4.1.




“Maximum Common Stock Issuance” shall have the meaning set forth in Section 2.6.




“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is thirty-six (36) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 8.




“PCAOB” shall have the meaning set forth in Section 4.6.




“Pricing Period” shall mean, with respect to a particular Put Notice, the five
(5) consecutive Trading Days including and immediately following the applicable
Put Notice Date.




“Principal Market” shall mean the New York Stock Exchange, the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the OTC Bulletin Board or the OTC Markets Group, whichever is the
principal market on which the Common Stock is traded.




“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities, calculated by multiplying
the Purchase Price by the Put Amount.




“Purchase Price” shall mean the 80% of the lowest trading price of the Common
Stock during the Pricing Period applicable to the Put Notice, provided, however,
an additional 10% will be added to the discount of each Put if (i) the Company
is not DWAC eligible and (ii) an additional 15% will be added to the discount of
each Put if the Company is under DTC “chill” status on the applicable Put Notice
Date.




“Put” shall have the meaning set forth in Section 2.2.




“Put Amount” shall have the meaning set forth in Section 2.3.




“Put Notice” shall mean a written notice sent to the Investor by the Company
stating the Put Amount in U.S. dollars that the Company intends to sell to the
Investor pursuant to the terms of the Agreement and stating the current number
of Shares issued and outstanding on such date.




“Put Notice Date” shall mean the Trading Day on which the Investor receives a
Put Notice, determined as follows: a Put Notice shall be deemed delivered on (a)
the Trading Day it is received by electronic mail or otherwise by the Investor
if such notice is received prior to 9:30 a.m. (Pacific time), or (b) the
immediately succeeding Trading Day if it is received by electronic mail or
otherwise after 9:30 a.m. (Pacific time) on a Trading Day. No Put Notice may be
deemed delivered on a day that is not a Trading Day.




“Put Settlement Sheet” shall mean a written letter to the Company by the
Investor, evidencing acceptance of the Put and providing instructions for
delivery of the Securities to the Investor.





--------------------------------------------------------------------------------

- 3 -







“Put Shares Due” shall mean the Shares to be sold to the Investor pursuant to
the Put.




“Registered Offering Transaction Documents” shall mean this Agreement and the
Registration Rights Agreement between the Company and the Investor as of the
date herewith.

 

“Registration Rights Agreement” shall have the meaning set forth in the
recitals.




“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the resale of the Securities issuable hereunder by
the Investor, in the manner described in such Registration Statement.




“Resolutions” shall have the meaning set forth in Section 7.5.




“SEC” shall mean the U.S. Securities and Exchange Commission.




“SEC Documents” shall have the meaning set forth in Section 4.6.




“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of the Agreement.




“Shares” shall mean the shares of the Company’s Common Stock.




“Subsidiaries” shall have the meaning set forth in Section 4.1.




“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.




“Waiting Period” shall have the meaning set forth in Section 2.3.




SECTION II

PURCHASE AND SALE OF COMMON STOCK




2.1

PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions set forth
herein, the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company, up to that number of Shares having an aggregate
Purchase Price of Five Million Dollars ($5,000,000).




2.2

DELIVERY OF PUT NOTICES. Subject to the terms and conditions of the Registered
Offering Transaction Documents, and from time to time during the Open Period,
the Company may, in its sole discretion, deliver a Put Notice to the Investor
which states the share amount (designated in whole shares of the Company’s
Common Stock), which the Company intends to sell to the Investor on a Closing
Date (the “Put”). The Put Notice shall be in the form attached hereto as Exhibit
B and incorporated herein by reference. Upon receipt of the Put Notice, the
Investor shall deliver to the Company a Put Settlement Sheet on the Put Notice
Date. The Put Settlement Sheet shall be in the form attached hereto as Exhibit C
and incorporated herein by reference.




2.3

PUT FORMULA. The maximum amount that the Company shall be entitled to Put to the
Investor per any applicable Put Notice an amount of shares of Common Stock up to
or equal to one hundred percent (100%) of the average of the daily trading
volume (U.S. market only) of the Common Stock for the ten (10) consecutive
Trading Days immediately prior to the applicable Put Notice Date (the “Put
Amount”) so long as such amount is at least $5,000 and does not exceed $150,000,
as calculated by multiplying the Put Amount by the average daily VWAP for the
ten (10) consecutive Trading Days immediately prior to the applicable Put Notice
Date. During the Open Period, the Company shall not be entitled to submit a Put
Notice until after the previous Closing has been completed. Notwithstanding the
foregoing, the Company may not deliver a Put Notice on or earlier of the tenth
(10th) Trading Day immediately following the preceding Put Notice Date (the
“Waiting Period”).




2.4

CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SHARES. Notwithstanding anything
to the contrary in this Agreement, the Company shall not be entitled to deliver
a Put Notice and the Investor shall not be obligated to purchase any Shares at a
Closing unless each of the following conditions are satisfied:




i.

a Registration Statement shall have been declared effective and shall remain
effective and available for the resale of all the Put Shares Due at all times
until the Closing with respect to the applicable Put Notice;




ii.

at all times during the period beginning on the related Put Notice Date and
ending on and including the related Closing Date, the Common Stock shall have
been listed or quoted for trading on the Principal Market and shall not have
been suspended from trading thereon during the Pricing Period;





--------------------------------------------------------------------------------

- 4 -







iii.

the Company has complied with its obligations and is otherwise not in material
breach of or in material default under, this Agreement, the Registration Rights
Agreement or any other agreement executed in connection herewith which has not
been cured prior to delivery to the Investor of the applicable Put Notice;




iv.

no injunction shall have been issued and remain in force, or action commenced by
a governmental authority which has not been stayed or abandoned, prohibiting the
purchase or the issuance of the Securities; and




v.

the issuance of the Securities will not violate any shareholder approval
requirements of the Principal Market.




If any of the events described in clauses (i) through (v) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the Put
Amount of Common Stock set forth in the applicable Put Notice.




2.5

MECHANICS OF PURCHASE OF SHARES BY INVESTOR. Subject to the satisfaction of the
conditions set forth in Sections 2.6 and 7 of this Agreement, the closing of the
purchase by the Investor of Securities (a “Closing”) shall occur on the date
which is no earlier than five (5) Trading Days following and no later than seven
(7) Trading Days following the applicable Put Notice Date (each a “Closing
Date”). On each such Closing Date, if the Company’s transfer agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program and that the Securities are eligible for inclusion in
the FAST program, the Company shall use all commercially reasonable efforts to
cause its transfer agent to electronically transmit the Securities to be issued
to the Investor on such date by crediting the account of the Investor’s prime
broker (as specified by the Investor in a Put Settlement Sheet) with DTC through
its DWAC service. If the Company is not DWAC eligible or the Company is under
DTC “chill” on such Closing Date, the Company shall deliver to the Investor
pursuant to this Agreement, certificates representing the Securities to be
issued to the Investor on such date and registered in the name of the Investor
(the “Certificate”). On such Closing Date, after receipt of confirmation of
delivery of such Securities to the Investor, the Investor shall disburse the
funds constituting the Purchase Amount to the Company’s designated account by
wire transfer of (i) immediately available funds if the Investor receives the
Securities by 9:30 a.m. (Pacific time) or (ii) next day available funds if the
Investor receives the Securities thereafter.




2.6

OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything contained
herein to the contrary, if during the Open Period the Company becomes listed on
an exchange that limits the number of shares of Common Stock that may be issued
without shareholder approval, then the number of Shares issuable by the Company
and purchasable by the Investor, shall not exceed that number of the shares of
Common Stock that may be issuable without shareholder approval (the “Maximum
Common Stock Issuance”). If such issuance of shares of Common Stock could cause
a delisting on the Principal Market, then the Maximum Common Stock Issuance
shall first be approved by the Company’s shareholders in accordance with
applicable law and the By-laws and the Articles of Incorporation of the Company,
if such issuance of shares of Common Stock could cause a delisting on the
Principal Market. The parties understand and agree that the Company’s failure to
seek or obtain such shareholder approval shall in no way adversely affect the
validity and due authorization of the issuance and sale of Securities or the
Investor’s obligation in accordance with the terms and conditions hereof to
purchase a number of Shares in the aggregate up to the Maximum Common Stock
Issuance limitation, and that such approval pertains only to the applicability
of the Maximum Common Stock Issuance limitation provided in this Section 2.6.




2.7

LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary in
this Agreement, in no event shall the Investor be entitled to purchase that
number of Shares, which when added to the sum of the number of shares of Common
Stock beneficially owned (as such term is defined under Section 13(d) and Rule
13d-3 of the 1934 Act), by the Investor, would exceed 9.99% of the number of
shares of Common Stock outstanding on the Closing Date, as determined in
accordance with Rule 13d-1(j) of the 1934 Act.




SECTION III

INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS




The Investor represents and warrants to the Company, and covenants, that:




3.1

SOPHISTICATED INVESTOR. The Investor has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision; (ii) protecting its own
interest; and (iii) bearing the economic risk of such investment for an
indefinite period of time.





--------------------------------------------------------------------------------

- 5 -







3.2

AUTHORIZATION; ENFORCEMENT. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.




3.3

SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the Investor will
comply with the provisions of Section 9 of the 1934 Act, and the rules
promulgated thereunder, with respect to transactions involving the Common Stock.
The Investor agrees not to short sell the Company’s stock either directly or
indirectly through its affiliates, principals or advisors, the Common Stock
during the term of this Agreement. The Investor will only sell Company stock
that it has in its possession.




3.4

ACCREDITED INVESTOR. The Investor is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D of the 1933 Act.




3.5

NO CONFLICTS. The execution, delivery and performance of the Registered Offering
Transaction Documents by the Investor and the consummation by the Investor of
the transactions contemplated hereby and thereby will not result in a violation
of limited liability company agreement or other organizational documents of the
Investor.




3.6

OPPORTUNITY TO DISCUSS. The Investor has received all materials relating to the
Company’s business, finance and operations which it has requested. The Investor
has had an opportunity to discuss the business, management and financial affairs
of the Company with the Company’s management.




3.7

INVESTMENT PURPOSES. The Investor is purchasing the Securities for its own
account for investment purposes and not with a view towards distribution and
agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).




3.8

NO REGISTRATION AS A DEALER. The Investor is not and will not be required to be
registered as a “dealer” under the 1934 Act, either as a result of its execution
and performance of its obligations under this Agreement or otherwise.




3.9

GOOD STANDING. The Investor is a limited liability company, duly organized,
validly existing and in good standing in the State of Nevada.




3.10

TAX LIABILITIES. The Investor understands that it is liable for its own tax
liabilities.




3.11

REGULATION M. The Investor will comply with Regulation M under the 1934 Act, if
applicable.




3.12

GENERAL SOLICITATION. The Investor is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.




3.13

TRANSFER RESTRICTIONS. The Securities may only be disposed of in compliance with
federal and state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an affiliate of the Investor, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the 1933 Act; provided, however, that in connection with any transfer of
Securities pursuant to Rule 144, the Company may require the transferor to
provide a customary Rule 144 sellers representation letter. As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and shall have the rights of the Investor under this Agreement
and the Registration Rights Agreement, as to issued Securities only.





--------------------------------------------------------------------------------

- 6 -







SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




Except as set forth in the Schedules attached hereto, or as disclosed on the
Company’s SEC Documents, the Company represents and warrants to the Investor
that:




4.1

ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized and
validly existing in good standing under the laws of the State of Nevada, and has
the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted. Both the Company and the companies
it owns or controls (“Subsidiaries”) are duly qualified to do business and are
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means a change, event, circumstance, effect or state of facts
that has had or is reasonably likely to have, a material adverse effect on the
business, properties, assets, operations, results of operations, financial
condition or prospects of the Company and its Subsidiaries, if any, taken as a
whole, or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith, or on the authority or
ability of the Company to perform its obligations under the Registered Offering
Transaction Documents.




4.2

AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.




i.

The Company has the requisite corporate power and authority to enter into and
perform the Registered Offering Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof.




ii.

The execution and delivery of the Registered Offering Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby, including without limitation the issuance of the Securities
pursuant to this Agreement, have been duly and validly authorized by the
Company’s board of directors and no further consent or authorization is required
by the Company, its board of directors, or its shareholders.




iii.

The Registered Offering Transaction Documents have been duly and validly
executed and delivered by the Company.




iv.

The Registered Offering Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.




4.3

CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company consists of, _____________________ shares of the Common Stock, par value
$.001 per share, of which ___________________ were issued and outstanding as of
__________________ . All of such outstanding shares have been, or upon issuance
will be, validly issued and are fully paid and non-assessable.




Except as disclosed in the Company’s publicly available filings with the SEC or
as otherwise set forth on Schedule 4.3:




i.

no shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company;




ii.

there are no outstanding debt securities;




iii.

there are no outstanding shares of capital stock, options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;




iv.

there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement);





--------------------------------------------------------------------------------

- 7 -







v.

there are no outstanding securities of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries;




vi.

there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities as described
in this Agreement;




vii.

the Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement; and




viii.

there is no dispute as to the classification of any shares of the Company’s
capital stock.




The Company has furnished to the Investor, or the Investor has had access
through EDGAR to, true and correct copies of the Company’s Articles of
Incorporation, as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.




4.4

ISSUANCE OF SHARES. As of the Effective Date, the Company will have reserved the
amount of Shares included in the Registration Statement for issuance pursuant to
the Registered Offering Transaction Documents, which will have been duly
authorized and reserved (subject to adjustment pursuant to the Company’s
covenant set forth in Section 5.5 below) pursuant to this Agreement. Upon
issuance in accordance with this Agreement, the Securities will be validly
issued, fully paid for and non-assessable and free from all taxes, liens and
charges with respect to the issuance thereof. In the event the Company cannot
reserve a sufficient number of Shares for issuance pursuant to this Agreement,
the Company will use its best efforts to authorize and reserve for issuance the
number of Shares required for the Company to perform its obligations hereunder
as soon as reasonably practicable.




4.5

NO CONFLICTS. The execution, delivery and performance of the Registered Offering
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Articles of Incorporation or the By-laws; or (ii) conflict with, or
constitute a material default (or an event which with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to which the Company or
any of its Subsidiaries is a party, or to the Company’s knowledge result in a
violation of any law, rule, regulation, order, judgment or decree (including
United States federal and state securities laws and regulations and the rules
and regulations of the Principal Market or principal securities exchange or
trading market on which the Common Stock is traded or listed) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected. Neither the Company nor
its Subsidiaries is in violation of any term of, or in default under, the
Articles of Incorporation or the By-laws or their organizational charter or
by-laws, respectively, or any contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except for possible
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations that would not individually or in the aggregate have or constitute a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the 1933 Act or any securities laws of any states, to the
Company’s knowledge, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement as outlined in the Registration Rights
Agreement between the parties) with, any court, governmental authority or
agency, regulatory or self-regulatory agency or other third party in order for
it to execute, deliver or perform any of its obligations under, or contemplated
by, the Registered Offering Transaction Documents in accordance with the terms
hereof or thereof. All consents, authorizations, permits, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and are
in full force and effect as of the date hereof. The Company and its Subsidiaries
are unaware of any facts or circumstances which might give rise to any of the
foregoing. The Company is not, and will not be, in violation of the listing
requirements of the Principal Market as in effect on the date hereof and on each
of the Closing Dates and is not aware of any facts which would reasonably lead
to delisting of the Common Stock by the Principal Market in the foreseeable
future.





--------------------------------------------------------------------------------

- 8 -







4.6

SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, and amendments thereto, being hereinafter
referred to as the “SEC Documents”). The Company has delivered to the Investor
or its representatives, or they have had access through EDGAR to, true and
complete copies of the SEC Documents. As of their respective filing dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or the time they were amended, if amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board (“PCAOB”) consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4.3 of this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. The Company’s knowledge, neither the Company nor any
of its Subsidiaries or any of their officers, directors, employees or agents
have provided the Investor with any material, nonpublic information which was
not publicly disclosed prior to the date hereof and any material, nonpublic
information provided to the Investor by the Company or its Subsidiaries or any
of their officers, directors, employees or agents prior to any Closing Date
shall be publicly disclosed by the Company prior to such Closing Date.




4.7

ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in the SEC Documents,
the Company does not intend to change the business operations of the Company in
any material way. The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any bankruptcy law nor
does the Company or its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings.




4.8

ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as set forth in the
SEC Documents, there is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the executive officers of
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Common Stock or any of the Company’s Subsidiaries or any of the Company’s or
the Company’s Subsidiaries’ officers or directors in their capacities as such,
in which an adverse decision could have a Material Adverse Effect.




4.9

ACKNOWLEDGMENT REGARDING INVESTOR’S PURCHASE OF SHARES. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of an arm’s length
purchaser with respect to the Registered Offering Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Registered Offering
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Investor or any of its respective representatives or
agents in connection with the Registered Offering Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Securities, and is not being relied on by the
Company. The Company further represents to the Investor that the Company’s
decision to enter into the Registered Offering Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.




4.10

NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. Except as set
forth in the SEC Documents or required with respect to the Registered Offering
Transaction Documents, as of the date hereof, no event, liability, development
or circumstance has occurred or exists, or to the Company’s knowledge is
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective business, properties, assets, prospects, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.





--------------------------------------------------------------------------------

- 9 -







4.11

EMPLOYEE RELATIONS. Neither the Company nor any of its Subsidiaries is involved
in any union labor dispute nor, to the knowledge of the Company or any of its
Subsidiaries, is any such dispute threatened. Neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that relations with their employees are good. No
executive officer (as defined in Rule 501(f) of the 1933 Act) has notified the
Company that such officer intends to leave the Company’s employ or otherwise
terminate such officer’s employment with the Company.




4.12

INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. Except
as set forth in the SEC Documents, none of the Company’s trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights necessary to conduct its
business as now or as proposed to be conducted have expired or terminated, or
are expected to expire or terminate within two (2) years from the date of this
Agreement. The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth in the SEC Documents,
there is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company and its Subsidiaries have taken commercially reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties.




4.13

ENVIRONMENTAL LAWS. The Company and its Subsidiaries (i) are, to the knowledge
of the management and directors of the Company and its Subsidiaries, in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have, to the knowledge of the
management and directors of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses as currently conducted; and (iii) are in compliance, to
the knowledge of the management and directors of the Company, with all terms and
conditions of any such permit, license or approval where, in each of the three
(3) foregoing cases, the failure to so comply would have, individually or in the
aggregate, a Material Adverse Effect.




4.14

TITLE. The Company and its Subsidiaries have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in the SEC Documents or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company or any of its
Subsidiaries. Any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.




4.15

INSURANCE. Each of the Company’s Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for and neither the Company nor its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.




4.16

REGULATORY PERMITS. The Company and its Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses in the
manner currently being conducted, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, approval, authorization or permit, except
for such certificates, approvals, authorizations or permits which if not
obtained, or such revocations or modifications which, would not have a Material
Adverse Effect.





--------------------------------------------------------------------------------

- 10 -







4.17

INTERNAL ACCOUNTING CONTROLS. Except as otherwise set forth in the SEC
Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles by a firm with membership to the PCAOB and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s management has determined that the Company’s internal accounting
controls were not effective as of the date of this Agreement as further
described in the SEC Documents.




4.18

NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company’s officers has or is
expected to have a Material Adverse Effect.




4.19

TAX STATUS. The Company and each of its Subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.




4.20

CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents and except for
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
disinterested third parties and other than the grant of stock options disclosed
in the SEC Documents, none of the officers, directors, or employees of the
Company is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for services as employees, consultants, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, such that disclosure would be required in the SEC Documents..




4.21

DILUTIVE EFFECT. The Company understands and acknowledges that the number of
shares of Common Stock issuable upon purchases pursuant to this Agreement will
increase in certain circumstances including, but not necessarily limited to, the
circumstance wherein the trading price of the Common Stock declines during the
period between the Effective Date and the end of the Open Period. The Company’s
executive officers and directors have studied and fully understand the nature of
the transactions contemplated by this Agreement and recognize that they have a
potential dilutive effect on the shareholders of the Company. The board of
directors of the Company has concluded, in its good faith business judgment, and
with full understanding of the implications, that such issuance is in the best
interests of the Company. The Company specifically acknowledges that, subject to
such limitations as are expressly set forth in the Registered Offering
Transaction Documents, its obligation to issue shares of Common Stock upon
purchases pursuant to this Agreement is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interests of
other shareholders of the Company.

 

4.22

LOCK-UP. The Company shall cause its officers, insiders, directors, and
affiliates or other related parties under control of the Company, to refrain
from selling Common Stock during each Pricing Period.




4.23

NO GENERAL SOLICITATION. Neither the Company, nor any of its affiliates, nor any
person acting on its behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offer or sale of the Common Stock to be offered as set forth in this Agreement.




4.24

NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS. No brokers,
finders or financial advisory fees or commissions will be payable by the
Company, its agents or Subsidiaries, with respect to the transactions
contemplated by this Agreement.





--------------------------------------------------------------------------------

- 11 -







SECTION V

COVENANTS OF THE COMPANY




5.1

BEST EFFORTS. The Company shall use all commercially reasonable efforts to
timely satisfy each of the conditions set forth in Section 7 of this Agreement.




5.2

REPORTING STATUS. During the Open Period and until one of the following occurs,
the Company shall file all reports required to be filed with the SEC pursuant to
the 1934 Act, and the Company shall not terminate its status, or take an action
or fail to take any action, which would terminate its status as a reporting
company under the 1934 Act: (i) this Agreement terminates pursuant to Section 8
and the Investor has the right to sell all of the Securities without volume
restrictions pursuant to Rule 144 promulgated under the 1933 Act, or such other
exemption, or (ii) the date on which the Investor has sold all the Securities
and this Agreement has been terminated pursuant to Section 8.




5.3

USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Securities (excluding amounts paid or to be paid by the Company for fees as set
forth in the Registered Offering Transaction Documents, if any) for general
corporate and working capital purposes and acquisitions or assets, businesses or
operations or for other purposes that the board of directors of the Company, in
its good faith deem to be in the best interest of the Company.




5.4

FINANCIAL INFORMATION. During the Open Period, the Company agrees to make
available to the Investor via EDGAR or other electronic means the following
documents and information on the forms set forth: (i) within five (5) Trading
Days after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and
any Registration Statements or amendments filed pursuant to the 1933 Act; (ii)
copies of any notices and other information made available or given to the
shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.




5.5

RESERVATION OF SHARES. The Company shall take all action necessary to at all
times have authorized, and reserved the amount of Shares included in the
Registration Statement for issuance pursuant to the Registered Offering
Transaction Documents. In the event that the Company determines that it does not
have a sufficient number of authorized shares of Common Stock to reserve and
keep available for issuance as described in this Section 5.5, the Company shall
use all commercially reasonable efforts to increase the number of authorized
shares of Common Stock by seeking shareholder approval for the authorization of
such additional shares.




5.6

LISTING. The Company shall use all commercially reasonable efforts to promptly
secure and maintain the listing of all of the Registrable Securities (as defined
in the Registration Rights Agreement) on the Principal Market and each other
national securities exchange and automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain, such listing of all Registrable Securities from time to time
issuable under the terms of the Registered Offering Transaction Documents.
Neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in the delisting or suspension of the
Common Stock on the Principal Market (excluding suspensions of not more than one
(1) Trading Day resulting from business announcements by the Company). The
Company shall promptly provide to the Investor copies of any notices it receives
from the Principal Market regarding the continued eligibility of the Common
Stock for listing on such automated quotation system or securities exchange. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5.6.




5.7

FILING OF FORM 8-K. On or before the date which is four (4) Trading Days after
the Execution Date, the Company shall file a Current Report on Form 8-K with the
SEC describing the terms of the transaction contemplated by the Registered
Offering Transaction Documents in the form required by the 1934 Act, if such
filing is required.




5.8

CORPORATE EXISTENCE. The Company shall use all commercially reasonable efforts
to preserve and continue the corporate existence of the Company.





--------------------------------------------------------------------------------

- 12 -







5.9

NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT TO MAKE A
PUT. The Company shall promptly notify the Investor upon the occurrence of any
of the following events in respect of a Registration Statement or related
prospectus in respect of an offering of the Securities: (i) receipt of any
request for additional information by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or related
prospectus; (ii) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation or notice of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in such
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company’s reasonable determination that a post-effective
amendment or supplement to the Registration Statement would be appropriate, and
the Company shall promptly make available to Investor any such supplement or
amendment to the related prospectus. The Company shall not deliver to Investor
any Put Notice during the continuation of any of the foregoing events in this
Section 5.9.




5.10

TRANSFER AGENT. Upon effectiveness of the Registration Statement, and for so
long as the Registration Statement is effective, following delivery of a Put
Notice, the Company shall deliver instructions to its transfer agent to issue
Shares to the Investor that are covered for resale by the Registration Statement
free of restrictive legends.




5.11

ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and warrants to the
Investor that: (i) it is voluntarily entering into this Agreement of its own
freewill, (ii) it is not entering this Agreement under economic duress, (iii)
the terms of this Agreement are reasonable and fair to the Company, and (iv) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.




SECTION VI

CONDITIONS OF THE COMPANY’S ELECTION TO SELL




There is no obligation hereunder of the Company to issue and sell the Securities
to the Investor. However, an election by the Company to issue and sell the
Securities hereunder, from time to time as permitted hereunder, is further
subject to the satisfaction, at or before each Closing Date, of each of the
following conditions set forth below. These conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole
discretion.




6.1

The Investor shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to the Company.




6.2

The Investor shall have delivered to the Company a Put Settlement Sheet in the
form attached here to as Exhibit C on the Put Notice Date.




6.3

No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.




SECTION VII

FURTHER CONDITIONS OF THE INVESTOR’S OBLIGATION TO PURCHASE




The obligation of the Investor hereunder to purchase Securities is subject to
the satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.




7.1

The Company shall have executed the Registered Offering Transaction Documents
and delivered the same to the Investor.





--------------------------------------------------------------------------------

- 13 -







7.2

The Common Stock shall be authorized for quotation on the Principal Market and
trading in the Common Stock shall not have been suspended by the Principal
Market or the SEC, at any time beginning on the date hereof and through and
including the respective Closing Date (excluding suspensions of not more than
one (1) Trading Day resulting from business announcements by the Company,
provided that such suspensions occur prior to the Company’s delivery of the Put
Notice related to such Closing).




7.3

The representations and warranties of the Company shall be true and correct in
all material respects as of the date when made and as of the applicable Closing
Date as though made at that time and the Company shall have materially
performed, satisfied and complied with the covenants, agreements and conditions
required by the Registered Offering Transaction Documents to be performed,
satisfied or complied with by the Company on or before such Closing Date. The
Investor may request an update as of such Closing Date regarding the
representation contained in Section 4.3.




7.4

The Company shall have executed and delivered to the Investor the certificates
representing, or have executed electronic book-entry transfer of, the Securities
(in such denominations as the Investor shall request) being purchased by the
Investor at such Closing.




7.5

The board of directors of the Company shall have adopted resolutions consistent
with Section 4.2(ii) (the “Resolutions”) and such Resolutions shall not have
been materially amended or rescinded prior to such Closing Date.




7.6

No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.




7.7

The Registration Statement shall be effective on each Closing Date and no stop
order suspending the effectiveness of the Registration statement shall be in
effect or to the Company’s knowledge shall be pending or threatened.
Furthermore, on each Closing Date (i) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC’s concerns have been addressed), and (ii) no other suspension of the use or
withdrawal of the effectiveness of such Registration Statement or related
prospectus shall exist.




7.8

At the time of each Closing, the Registration Statement (including information
or documents incorporated by reference therein) and any amendments or
supplements thereto shall not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus.




7.9

If applicable, the shareholders of the Company shall have approved the issuance
of any Shares in excess of the Maximum Common Stock Issuance in accordance with
Section 2.6 or the Company shall have obtained appropriate approval pursuant to
the requirements of Nevada law and the Company’s Articles of Incorporation and
By-laws.




7.10

The conditions to such Closing set forth in Section 2.4 shall have been
satisfied on or before such Closing Date.




7.11

The Company shall have certified to the Investor the number of Shares of Common
Stock outstanding when a Put Notice is given to the Investor. The Company’s
delivery of a Put Notice to the Investor constitutes the Company’s certification
of the existence of the necessary number of shares of Common Stock reserved for
issuance.




SECTION VIII

TERMINATION




This Agreement shall terminate upon any of the following events:




i.

when the Investor has purchased an aggregate of Five Million Dollars
($5,000,000) in the Common Stock of the Company pursuant to this Agreement;




ii.

on the date which is thirty-six (36) months after the Effective Date; or




iii.

at such time that the Registration Statement is no longer in effect; or




iv.

at any time at the election of the Company upon 15 days written notice.





--------------------------------------------------------------------------------

- 14 -







Any and all shares, or penalties, if any, due under this Agreement shall be
immediately payable and due upon termination of this Agreement.




SECTION IX

SUSPENSION




This Agreement shall be suspended upon any of the following events, and shall
remain suspended until such event is rectified:




i.

The trading of the Common Stock is suspended by the SEC, the Principal Market or
FINRA for a period of two (2) consecutive Trading Days during the Open Period;
or,




ii.

During the Open Period the Common Stock ceases to be registered under the 1934
Act or listed or traded on the Principal Market or the Registration Statement is
no longer effective (except as permitted hereunder).




Immediately upon the occurrence of one of the above-described events, the
Company shall send written notice of such event to the Investor.




SECTION X

MISCELLANEOUS




10.1

LAW GOVERNING THIS AGREEMENT. This Agreement shall be governed by , and
construed and interpreted in accordance with, the substantive laws of the State
of California without giving effect to any conflict of laws rule or principle
that might require the application of the laws of another jurisdiction. Any
dispute, claim, suit, action or other legal proceeding arising out of the
transactions contemplated by this Agreement or the rights and obligations of
each of the parties shall be brought only in a competent court in San Diego
County, California or in the federal courts of the United States of America
located in San Diego County, California. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Documents by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.




10.2

LEGAL FEES; AND MISCELLANEOUS FEES. EXCEPT AS OTHERWISE SET FORTH IN THE
Registered Offering Transaction Documents (including but not limited to Section
5 of the Registration Rights Agreement), each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys’ fees and expenses incurred by either the Company or the Investor in
connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Securities.




10.3

COUNTERPARTS. This Agreement may be executed in any number of counterparts and
by the different signatories hereto on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement may be executed by
facsimile transmission, PDF, electronic signature or other similar electronic
means with the same force and effect as if such signature page were an original
thereof.





--------------------------------------------------------------------------------

- 15 -







10.4

HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and masculine shall include the feminine.




10.5

SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.




10.6

ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL AGREEMENT between the
Company and the Investor with respect to the terms and conditions set forth
herein, and, the terms of this Agreement may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the Parties.




10.7

NOTICES. Any notices or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by electronic mail (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and email addresses for such communications shall be:




If to the Company:

 

Oroplata Resources, Inc.

11209 Brockway Road, Suite 302

Truckee, CA 96161

Attn:

Email:

 

 

 

If to the Investor:

 

Tangiers Investment Group, LLC

2251 San Diego Ave. Suite B150

San Diego, CA 92110
Email: admin@tangierscapital.com




Each party shall provide five (5) business days prior written notice to the
other party of any change in address or email address.




10.8

NO ASSIGNMENT. This Agreement may not be assigned.




10.9

NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of the
parties hereto and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.




10.10

SURVIVAL. The representations and warranties of the Company and the Investor
contained in Sections 3 and 4, the agreements and covenants set forth in Section
5 and this Section 11, shall survive each of the Closings and the termination of
this Agreement.




10.11

PUBLICITY. The Company and the Investor shall consult with each other in issuing
any press releases or otherwise making public statements with respect to the
transactions contemplated hereby and no party shall issue any such press release
or otherwise make any such public statement without the prior consent of the
other party, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by law,
as determined solely by the Company in consultation with its counsel. The
Investor acknowledges that this Agreement and all or part of the Registered
Offering Transaction Documents may be deemed to be “material contracts” as that
term is defined by Item 601(b)(10) of Regulation S-K, and that the Company may
therefore be required to file such documents as exhibits to reports or
registration statements filed under the 1933 Act or the 1934 Act. The Investor
further agrees that the status of such documents and materials as material
contracts shall be determined solely by the Company, in consultation with its
counsel.




10.12

EXCLUSIVITY. The Company shall not pursue an equity line transaction similar to
the transactions contemplated in this Agreement with any other person or entity
until the earlier of (i) the Effective Date and (ii) termination of this
Agreement in accordance with Section 8.





--------------------------------------------------------------------------------

- 16 -







10.13

FURTHER ASSURANCES. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.




10.14

NO STRICT CONSTRUCTION. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party, as the parties
mutually agree that each has had a full and fair opportunity to review this
Agreement and seek the advice of counsel on it.




10.15

REMEDIES. The Investor shall have all rights and remedies set forth in this
Agreement and the Registration Rights Agreement and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which the Investor has by law. Any person having
any rights under any provision of this Agreement shall be entitled to enforce
such rights specifically (without posting a bond or other security), to recover
damages by reason of any default or breach of any provision of this Agreement,
including the recovery of reasonable attorney’s fees and costs, and to exercise
all other rights granted by law.




10.16

PAYMENT SET ASIDE. To the extent that the Company makes a payment or payments to
the Investor hereunder or under the Registration Rights Agreement or the
Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.




10.17

COMMITMENT FEE. Upon the Execution Date of this Agreement, the Company shall be
required to issue to the Purchaser a 10% $75,000 promissory note as a commitment
fee (the “Commitment Fee Note”). The Commitment Fee Note will have a 7 month
maturity, which will be extended to 10 months if the S-1 goes effective within
180 days. In the event that the S-1 is declared effective within 90 days
following document execution, $25,000 will be automatically deducted from the
balance of the Commitment Fee Note. In the event that the S-1 is declared
effective within 135 days (but more than 90 days) following document execution,
$12,500 will be automatically deducted from the balance of the Commitment Fee
Note. The Company agrees that the issuance of the Commitment Fee Note is a
material obligation and that the note is considered fully earned as of the
Execution Date of this Agreement, regardless of whether or not the Company files
the S-1 or is successful in having it deemed effective by the SEC.




SECTION XI

NON-DISCLOSURE OF NON-PUBLIC INFORMATION




The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.




Nothing in the Registered Offering Transaction Documents shall require or be
deemed to require the Company to disclose non-public information to the Investor
or its advisors or representatives, and the Company represents that it does not
disseminate non-public information to any investors who purchase stock in the
Company in a public offering, to money Managing Members or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 12 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms of this Agreement and nothing herein shall prevent any such persons or
entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, that the Registration Statement contains
an untrue statement of material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.





--------------------------------------------------------------------------------

- 17 -







SECTION XII

ACKNOWLEDGEMENTS OF THE PARTIES




Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company, other than the Investor will not short or pre-sell,
either directly or indirectly through its affiliates, principals or advisors,
the Common Stock at any time during the Open Period; (ii) the Company shall
comply with its obligations under Section 5.8 in a timely manner; (iii) the
Company has not and shall not provide material non-public information to the
Investor unless prior thereto the Investor shall have executed a written
agreement regarding the confidentiality and use of such information; and (iv)
the Company understands and confirms that the Investor will be relying on the
acknowledgements set forth in clauses (i) through (iii) above if the Investor
effects any transactions in the securities of the Company.







[Signature Page to Follow.]











--------------------------------------------------------------------------------

- 18 -







Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement as of the date first
written above. The undersigned signatory hereby certifies that he has read and
understands the Investment Agreement, and the representations made by the
undersigned in this Investment Agreement are true and accurate, and agrees to be
bound by its terms.

TANGIERS INVESTMENT GROUP, LLC







By: _________________________________

Name:

Title: Managing Member




OROPLATA RESOURCES, INC.




By: __________________________________

Name:

Title:













[SIGNATURE PAGE OF INVESTMENT AGREEMENT]

















--------------------------------------------------------------------------------







LIST OF EXHIBITS




EXHIBIT A

Registration Rights Agreement

EXHIBIT B

Put Notice

EXHIBIT C

Put Settlement Sheet











--------------------------------------------------------------------------------







EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

See attached.











--------------------------------------------------------------------------------







EXHIBIT B

FORM OF PUT NOTICE




Date:




RE: Put Notice Number __




Dear Mr.__________,




This is to inform you that as of today, Oroplata Resources, Inc., a Nevada
corporation (the “Company”), hereby elects to exercise its right pursuant to the
Investment Agreement to require Tangiers Investment Group, LLC to purchase
shares of its common stock. The Company hereby certifies that:




Put Amount in Shares__________.

The Pricing Period runs from _______________ until _______________.

The current number of shares of common stock issued and outstanding is:
_________________.

The number of shares currently available for resale on the S-1 is:
________________________.




Regards,

Oroplata Resources, Inc.




By: __________________________________




Name:




Title:








--------------------------------------------------------------------------------







EXHIBIT C

PUT SETTLEMENT SHEET




Date: ________________




Dear Mr. ________,




Pursuant to the Put given by Oroplata Resources, Inc. to Tangiers Investment
Group, LLC (“TIG”) on _________________ 201_, we are now submitting the amount
of shares of common stock for you to issue to TIG.




Please have a certificate bearing no restrictive legend totaling __________
shares issued to TIG immediately and send via DWAC to the following account:




[INSERT]




If not DWAC eligible, please send FedEx Priority Overnight to:




[INSERT ADDRESS]




Once these shares are received by us, we will have the funds wired to the
Company.




Regards,




TANGIERS INVESTMENT GROUP, LLC







By: _________________________________

Name:

Title: Managing Member








--------------------------------------------------------------------------------










SCHEDULE 4.3




See attached.















































































































